Exceptions by plaintiff, who contracted with defendant to furnish certain materials, in connection with the erection of a building, for which he was to receive the sum of $2,600. The materials were furnished and the full contract price paid, together with an additional sum of $105.57 on account of certain extras agreed upon between the parties. Plaintiff claimed that there was due him for other items in connection with the transaction the sum of $180.53. At the close *488of plaintiff’s evidence, the presiding Justice ordered a verdict for the defendant.
Lauren M. Sanborn, Ralph M. Ingalls, for plaintiff.
James H. Carroll, for defendant.
Two issues were raised — first, whether the items claimed as extras were included in the contract or not; and second, whether, if not so included, they were ordered by defendant. The contract was in writing and contained a provision that any extra work which might arise during the contract would be undertaken only on defendant’s order.
There was evidence tending to show that the items in dispute were extras and also that they were furnished by order of defendant. Both questions were for the jury. The presiding Justice erred in directing a verdict. Exceptions sustained.